Citation Nr: 0117282	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for low back, chronic 
recurrent myofascial pain syndrome with pain radiation 
(claimed as lower back condition). 

2. Entitlement to service connection for status post trauma 
to the right index finger (claimed as injury to the right 
index finger).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel 


INTRODUCTION

The DA Form 2-1 and DD Form 214 reflect prior active duty 
service from April 1972 to September 1983, and from November 
1990 to July 1991 in support of Operation Desert Shield/ 
Desert Storm.  The veteran also served from March 1984 to 
July 1998 as a member of the Georgia Army National Guard in a 
full time status, as demonstrated in the Automated Separation 
Document in Lieu of NGB FM 22.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to a total 
disability rating based upon individual unemployability and 
service connection for a low back disorder, a left knee 
disorder, and an injury to the right index finger, on the 
basis that the claims were not well grounded.  In January 
2000, the veteran filed a timely notice of disagreement (NOD) 
as to the service connection claims only.  In October 2000, 
the veteran limited the appeal to the claims of entitlement 
to service connection for a low back disorder and an injury 
to the right index finger, noting "I understand the left 
knee was hurt on national guard times!!"  See 38 U.S.C.A. 
§ 7105(d)(1) (West 1991); 38 C.F.R. § 20.204(a) (2000); see 
also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(absent an NOD, a statement of the case, and a substantive 
appeal, the Board has no authority to proceed to a decision).  
Accordingly, this appeal is limited to the issues as listed 
on the first page of this decision.   

However, the Board does observe that, since the January 2000 
denial of the claim for service connection for a left knee 
condition as not well grounded, there has been a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) which, among other things, eliminated the requirement 
for a well-grounded claim.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  Since the claim of 
entitlement to service connection for a left knee condition 
was denied as not well grounded, and was in a pending status 
(as the appeal period had not yet expired) on the date of 
enactment of the new statute, the claim may be readjudicated 
upon the veteran's request in accordance with VCAA § 7(a), 
(b), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Testimony from the April 
2001 formal hearing before a Member of the Board is 
reasonably read as the veteran's expressed intent to have his 
claim readjudicated consistent with the prevailing law and 
regulations.  See VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107).  Hence, this 
matter is referred to the RO for appropriate action.  


REMAND

As noted above, the recently enacted Veterans Claims 
Assistance Act of 2000 has eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a veteran 
in developing the facts pertinent to his claim, and expanded 
VA's duty to notify the veteran and his representative, if 
any, concerning the aspects of claim development.  See VCAA § 
3(a) (to be codified as amended at 38 U.S.C. § 5103A); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).  Because the RO has yet to 
consider whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time on the claims of entitlement to 
service connection for a low back condition and an injury to 
the right index finger.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Additionally, regulations provide that if 
further evidence or clarification of the evidence, or the 
correction of a procedural defect is essential for a proper 
appellate decision, the case shall be remanded to the agency 
of original jurisdiction specifying the action to be 
undertaken.  See 38 C.F.R. § 19.9 (2000).  


In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran asserts that he was a full-time federal employee 
assigned to the Georgia Army National Guard from 1984 to 1998 
with the 1st 730 Field Artillery - Mobilization Annual 
Training Equipment Site (MATES).  The veteran is seeking 
service-connected benefits based on that service.  He asserts 
having sustained two injuries during that time period.  

The law provides that a veteran may obtain compensation for a 
disability incurred in the line of duty, or aggravated in the 
line of duty, in the active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  The 
term "active military, naval, or air service" is defined to 
include active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  See 38 
U.S.C.A. § 101(24) (emphasis added); see also 38 C.F.R. § 
3.6(a) (2000).  In Brooks v. Brown, 5 Vet. App. 484, 485 
(1993), the Court held, as a matter of law, that the 
aforementioned statutory provisions are clear, and that the 
legislative intent was to compensate those serving on 
inactive training duty only for injuries, not diseases.  

The veteran alleges injuring his right index finger in 1984 
during an undetermined duty status while stationed at Fort 
Stewart.  He asserts receiving both outpatient and inpatient 
treatment at the Winn Army Medical Center.  The limited 
service medical records, received from the Department of 
Defense, Office of the Adjutant General, Georgia Army 
National Guard, and the National Personnel Records Center 
(NPRC) do not include a line of duty determination or any 
treatment records for an injury to the right index finger.  
The veteran also asserts that he injured his back on active 
duty service digging a foxhole in January 1991 while 
stationed at Fort Ord.  That finding is not disputed, as it 
is supported by a line of duty determination, DA Form 2173.  
The line of duty determination also reflects that medical 
records were the basis for the opinion and that the veteran 
was treated at C Co., 1/48th Bde Aid Station, Fort Irwin, 
California.  The Board observes that those medical records 
are not in evidence.  The veteran claims that he was placed 
in medical hold from March 1991 to July 1991 before being 
released from active duty.  Records of alleged treatment for 
the low back at the Winn Army Medical Center are not in 
evidence.  

A February 2000 response from Winn Army Community Hospital 
reflects that they were unable to locate treatment records.  
That entry also reflects:

If you have any questions, please contact 
Medical Correspondence Section, Medical 
Record Administration Branch, at (912) 
370-6753/6755 or you may reply in writing 
to Winn Army Community Hospital, Suite 
2J11B, Patient Administration Division, 
Medical Correspondence Section, 1061 
Harmon Avenue, Fort Stewart, Georgia . . 
. .

Since the majority of the time the veteran served with the 
Georgia Army National Guard was at Fort Stewart, the Board is 
of the opinion that another search must be made for any 
treatment records belonging to the veteran.  The veteran also 
claims receiving treatment at VA facilities for these 
conditions from May 1999 to April 2000.  There is no 
indication that these treatment records have been requested, 
and they should be associated with the claims file before the 
Board adjudicates these claims on appeal.

The May 1999 VA general medical examination for compensation 
and pension purposes reflects that no medical records were 
available to review.  The veteran provided the medical 
history.  The relevant diagnosis after interview and 
examination of the veteran was low back, chronic recurrent 
myofascial pain syndrome with pain radiation, with functional 
impairment moderate to moderately significant.  The examiner 
did not provide a medical nexus opinion.  A January 2000 
report of private medical examination by J.D.H., 
chiropractor, reflects a history of back injury as reported 
by the veteran.  The assessment reflects that the treatment 
may be prolonged due to the chronicity of the problem. 

The evidence reflects that the veteran was awarded Social 
Security disability benefits for disability of the right 
finger, lumbar spine, and left knee during the pendency of 
this appeal.  The November 2000 award notice provided a 
summary of the evidence used in that determination, citing 
records from Dr. E.S.  The Board is of the opinion that the 
clinical records used in that determination should be 
associated with the claims file and considered by the RO.  

A December 2000 VA Form 3101 reflects a response from the 
NPRC.  The computer-generated form reflects that all "meds" 
in the veteran's folder were being mailed and that no other 
"meds" were located at Code 13.  In light of a prior 
computer generated VA Form 3101 dated in December 1999 which 
reflects essentially the same content, it is unclear as to 
whether this was a duplicate VA Form 3101 or in fact there 
were other records which have yet to be associated with the 
claims folder.  

Based on the foregoing evidence suggesting injuries in 
service and chronic residuals thereof combined with limited 
service medical records, additional development of the record 
is required.  The linchpin in this review will be a 
determination as to whether the injury to the right index 
finger and the low back pain were incurred during an active 
duty, active duty for training, or inactive duty for training 
period, and whether those conditions present as chronic 
disabilities pursuant to VA law and regulations.  Therefore, 
an examination or opinion based upon a review of all 
evidence, to include the service medical records, is 
necessary to make a decision on these claims.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with the due process requirements, this case 
is REMANDED to the RO for the following development:

1. The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
VCAA are completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

2. The RO should request from the service 
department a definitive finding as 
regards the veteran's military status 
for the period from March 1984 to July 
1998 while employed as a federal 
employee assigned at the Mobilization 
Annual Training Equipment Site 
(MATES).  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  

3. The RO should make another attempt to 
secure any available service medical 
records through official channels, to 
include morning and sick reports, for 
the veteran's period of active duty 
from November 1990 to July 1991, and 
Georgia Army National Guard Service 
for the period from March 1984 to July 
1998 with the specific information 
provided by the veteran and that 
disclosed above.  See February 2000 
letter from Winn Army Community 
Hospital.  The RO is also directed to 
obtain any line of duty determinations 
conducted by the service department in 
1984 regarding the right index finger/ 
hand injury as a result of a described 
M-60 tank incident, if any.  If 
necessary, the RO should request the 
veteran to complete a NA Form 13055 to 
implement a National Archives and 
Records Administration search.  The RO 
should also obtain the private medical 
records of Dr. E.S. as cited in the 
Social Security Award notice.  All 
outstanding VA outpatient/inpatient 
treatment records, not already of 
record, should be obtained.  If any 
request is not fulfilled, the 
responding agency/ service department 
must submit a written statement to 
that effect.  

4. The RO should schedule the veteran for 
a VA orthopedic examination to 
determine the etiology and extent of 
the low back condition and the injury 
to the right index finger to exclude 
the scar in the right palm that 
preexisted service.  All indicated 
tests must be performed, and the 
clinical manifestations should be 
reported in detail.  The claims 
folder, to include a copy of this 
Remand, should be made available to 
the examiner for review concurrent 
with the examination.  The examiner is 
requested to provide opinions based on 
the medical evidence of record (e.g., 
service medical records, private and 
VA treatment records, the examination 
of the veteran, and any other records 
obtained pursuant to this remand) and 
sound medical principles, as to:  
(a) whether it is at least as likely 
as not that any low back condition had 
its onset in service, and why; and (b) 
whether it is at least as likely as 
not that any right index finger 
disorder was incurred during military 
service, and why.  If for any reason 
the examiner is unable to provide a 
complete opinion, he/she should 
provide an explanation. 

5. The RO should then review the record 
and ensure that all the above actions 
have been completed in full.  If any 
development is incomplete, or if the 
requested examination does not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action should be taken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6. The RO should readjudicate the claims 
of entitlement to service connection 
for a low back disorder and residuals 
of an injury to the right index 
finger, based on a review of the 
entire claims folder.  If the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, or if a 
timely notice of disagreement is 
received with respect to any other 
matter, including any additional issue 
raised by or on behalf of the veteran, 
the RO should issue a (supplemental) 
statement of the case on all issues in 
appellate status.  The supplemental 
statement of the case must contain 
notice of all relevant actions taken 
on the claims for benefits, to include 
a summary of the evidence and 
applicable law and regulations not 
previously considered and pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition of the claims.  No action is required of 
the veteran unless he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




